Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 05/16/2019. 
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a system which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial (under certain methods of organizing human activity), or data collection for establishment violating a health code, in this case. The independent claims recite the collect, store, retrieve, analyze and calculate steps which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial but for the recitation of generic computer 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of data collection for establishment violating a health cod using these additional elements: computer, network and database. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer, network and database to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koether et al. “US 2010/0313768 A1” (koether) in view of Kates “US 2006/0213904 A1” (kates).
Regarding Claim 11:  A method implemented on at least one server connected to a network, the method comprising:
collecting the data, via the network, from the one or more data sources, storing, into a database, the collected data; retrieving data from the database; analyzing data in the database (at least see Koether Abstract; Figs. 2 and 6; [0003]-[0004]); and
calculating, based on the analyzed data, a probability of the food establishment violating a health code (at least see Koether [0004] and [0016). 
Koether disclose the claimed invention but fails to explicitly disclose the tracking, using one or more data sources comprising one or more sensors located at a food establishment and connected to the network, one or more events at the food establishment; generating, by the one or more data sources, data based on the one or more events at the food establishment, the data being related to food safety risk and sanitation compliance tracking of the food establishment, wherein the data generated by the one or more sensors comprise sensor data. However, Kates disclose this (at least see Kates Abstract; Figs. 4, 16-21; [0008]-[0009]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Kates’s teachings in Koether’s SYSTEM FOR FACILITATING FOOD PREPARATION enabled, for the advantage of cooking violation of food safety codes for improved the monitoring the conditions that can affect the quality and safety of the food that is ultimately served. 
Regarding Claim 12:  The method of claim 11, wherein the one or more data sources further comprise at least one of: one or more dispensers of the food establishment configured to generate dispenser data, pest elimination services that generate, pest control data, health department inspections that generate health department inspection data, one or more users that enter  self-audit data, self-reported data, and services that generate equipment care and maintenance data (at least see Koether [0018]).
Regarding Claim 13:  The method of claim 11, wherein the one or more sensors of the food establishment include at least one of: thermometers, hygrometers, and barometers (at least see Koether [0020]).
Regarding Claim 14: The method of claim 12, wherein the one or more dispensers include at least one of: sanitizer dispensers and water dispensers (at least see Koether Fig. 7).
Regarding Claim 15:  The method of claim 11, further comprising: transmitting a notification to one or more devices associated with the food establishment upon the calculated probability of the food establishment violating a health code exceeding a threshold (at least see Koether Abstract; [0004]).
Regarding Claim 6:  The system of claim 1, wherein the server further comprises: a report generator module configured to generate a report including the of the food establishment violating the health code (at least see Kates Figs. 20A-20B; [0042] FIGS. 20A and B show example methods for automatically reporting different types of food-related health violations.).
Regarding Claim 7:  The system of claim 6, wherein the report generator is configured to transmit the report to a client device for display complicate (at least see Kates Fig. 9).
Regarding Claim 8:  The system of claim 6, wherein the probability of the food establishment violating the health code comprises a predictive risk score for the food (at least see Kates [0107)).
Regarding Claim 9:  The system of claim 8, wherein the probability of the food establishment violating the health code comprises a plurality of individual risk indicators for the food establishment, and wherein each of the plurality of individual risk indicators for the food establishment provides an assessment of risk relative to other food establishments (at least see Kates [0009]-[0014]).
Regarding Claim 10:  The system of claim 9, wherein the plurality of individual risk indicators for the food establishment comprise personal hygiene, cleaning and sanitation, time and temperature, and documentation (at least see Kates [0083]-[0084] and [0125]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Kates’s teachings in Koether’s SYSTEM FOR FACILITATING FOOD PREPARATION enabled, for the advantage of cooking violation of food safety codes for improved the monitoring the conditions that can affect the quality and safety of the food that is ultimately served. 
Regarding Claims 1-5 and 16-20:  all limitations as recited have been analyzed and rejected with respect to claims 11-15.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Moday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATEH M OBAID/Primary Examiner, Art Unit 3627